         Case 1:20-cv-01860-LAP Document 3 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGELO CAPALBO,

                      Plaintiff,              No. 20-CV-1860 (LAP)

-against-                                     No. 02-CR-1237 (LAP)

UNITED STATES OF AMERICA,                              ORDER

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     In light of the Court’s resentencing of Mr. Capalbo

pursuant to his motion arising out of United States v. Davis

(dkt. no. 481 in 02-CR-1237), the Clerk of the Court shall mark

this companion civil case closed and all pending motions denied

as moot.

SO ORDERED.

Dated:      October 23, 2020
            New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
